El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Un albacea nombrado por testamento que le facultaba para el cobro de deudas y otorgamiento de recibos, cartas de pago y cancelaciones de hipotecas, cobró el importe de una hipoteca y otorgó la correspondiente carta de pago y cancelación de dicha hipoteca.
El albacea apela de la calificación del registrador puesta al dorso del documento, a que acabamos de referirnos, la cual es como sigue:
“Hecha lá cancelación a que se refiere el presente documento sólo en cuanto a la tercera parte del crédito hipotecario, con vista de los documentos necesarios, al folio 114 del tomo 18, Santurce Sur, finca 307, triplicado, inscripción décima; y denegada la inscripción de la cancelación en cuanto a las restantes dos terceras partes por-que las facultades de cobrar créditos y cancelar hipotecas conferidas al albacea son contrarias a la ley, con arreglo a los artículos 876-794 y 801 del Código Civil por razón de tener el testador herederos foi’-zosos, siendo estos los únicos que pueden verificar tales actos, care-ciendo por tanto el albacea de capacidad para los mismos, que son de dominio, por sí solo sin la autoridad de los primeros, en cuanto respecta a la porción legitimaria; habiéndose tomado en su lugar anotación preventiva por el término legal en el mismo asiento. La *424tercera parte del crédito en cnanto a la cual se practica la cancela-ción debe reputarse de libre disposición, y las otras dos terceras partes de que se deniega la inscripción deben reputarse mientras la herencia se encuentre indivisa, como consistentes en legítima.”
El recurrente cita los casos de Morales v. Lópes, 3 D. P. R. 85; Crehore v. El Registrador, 22 D. P. R. 32; y el artículo 876 del Código Civil, en el que meramente se enu-meran las facultades que tienen los albaceas cuando no ban sido estas determinadas especialmente por el testador. En ninguno de los casos a que se lia liecho referencia fué pro-movida o discutida la cuestión envuelta en este caso. Sin embargo, el caso de Crehore v. El Registrador es de apli-cación en cuanto resuelve que la cancelación de una hipoteca es una enajenación. Véase también el caso de Gómez v. El Registrador, 26 D. P. R. 253, y el de Loubriel v. El Registrador, idem. 728.
El apelante hace también la siguiente cita del tomo 6 de Manresa, página 769:
“No estimamos que en el criterio de nuestro Código sea con-trario a las leyes autorizar a los albaceas para apoderarse provisio-nalmente de los bienes de la herencia, invertir la parte libre de los mismos, hacer la partición, etc., aún existiendo herederos forzosos; pero sería ilegal autorizar la inversión de todo el caudal o de por-ción mayor que la parte libre, prohibir la intervención de la auto-ridad judicial o limitar en cualquier forma el derecho a la legítima.”
Pero claramente si como frecuentemente hemos declarado, la cancelación de una hipoteca equivale a una enajenación de derechos sobre bienes inmuebles ésta no puede ser con-siderada como un mero apoderamiento ele los bienes de la herencia.
En el caso de Sucesión de Criado v. Martínez, 25 D. P. R. 334, la mayoría de este tribunal estuvo de acuerdo en que “sostener que un testador pueda ordenar que después de su muerte una persona extraña a la herencia venda los bienes inmuebles de la misma sin la intervención de sus he-*425rederos necesarios, sean éstos .mayores o menores de edad, sería destruir todo el sistema puesto en vigor por el Código Civil, especialmente por las disposiciones generales conte-nidas en sus artículos 664a al 669.”
Esa sentencia fué dictada después de gran consideración. En el alegato del apelante no se menciona ni se hace nin-guna nueva alegación que se relacione con la cuestión. En vista de las circunstancias no creemos necesario volver a considerar los fundamentos de las tres opiniones emitidas en ese caso.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey disintieron.